Exhibit 10.1

 

May 19, 2009

 

David Kenin

16650 Calle Haleigh

Pacific Palisades, CA  90272

 

Dear Mr. Kenin:

 

The following sets forth the proposed agreement between you and Crown Media
Holdings, Inc. (“Crown Media” or the “Company”) regarding your resignation from
employment effective May 31, 2009 (“Separation Date”).  In connection with your
resignation, the Company agrees to do the following:

 

1.                                  To pay you your full base pay (less
appropriate payroll deductions) on regularly scheduled paydays at your current
salary through your Separation Date.  Amounts paid under this paragraph shall be
included in calculating your benefits under the Company benefit plans.

 

2.                                  To continue your benefits under the Company
benefit plans through your Separation Date.  Following your Separation Date, if
you are a plan participant, you will be entitled to distribution of any vested,
accrued benefits in the Company’s 401(k) benefit plans and payment pursuant to
the terms of the Company’s Deferred Compensation Plan of any compensation you
have deferred under the Plan.

 

3.                                  Provided that you have previously returned
this signed agreement to the Company and abide by its terms, the Company agrees
to pay the amounts set forth below, which amounts shall not be included in
calculating your benefits under any Company benefit plan and shall be subject to
appropriate payroll deductions.

 

(i)              Your base salary at your current rate on regularly scheduled
paydays during the period June 1, 2009 through December 31, 2009, constituting a
total amount of $523,076.96;

 

(ii)             A lump sum payment of $346,538.49 on January 15, 2010, which is
equivalent to the total amount of the base salary which would have been payable
to you for the period January 1, 2010 through May 31, 2010; and

 

(iii)            The current employer and employee-paid portion of your health
insurance premium through May 31, 2010 provided, you have first elected coverage
under COBRA.  Any period of Company-paid coverage is part of COBRA insurance
continuation coverage.  Company-paid COBRA payments shall continue only as long
as you and your dependents are not eligible for health care coverage under any
other employer’s plan.  In the event you become eligible for health care
coverage under another employer’s plan during this coverage period, you must, in
writing or email, notify the department overseeing the COBRA coverage within ten
(10) business days after you become eligible.  The notice should be sent to Gene
Hawkins at the Company.  In the event you become eligible for health care
coverage under any other employer’s plan, the Company will discontinue paying
your COBRA premium payments and any continued COBRA coverage will be at your
cost and only so long as you are legally entitled to continuing COBRA coverage.

 

4.                                  Provided that you have previously returned
this signed agreement to the Company, the amounts set forth below, which amounts
shall not be included in calculating your benefits under any Company benefit
plan.

 

(i)                                         on the later of ten (10) days after
your (x) Separation Date or (y) the date you return this signed agreement to the
Company, a lump sum amount equal to your accrued, but unused vacation time,
provided that you first provide a written certification representing an accurate
account of such accrued and unused time.  You agree that such account shall be
subject to audit and confirmation by the Company.

 

--------------------------------------------------------------------------------


 

(ii)                                      at such time as the Company shall pay
annual bonuses for calendar year 2009, a pro rated bonus for the period up to
the Separation Date based upon an annual amount determined in the Company’s
discretion.

 

In return for the above payments and benefits, you agree:

 

1.                                  To sign and return a copy of this letter.

 

2.                                  On behalf of yourself and your heirs,
representatives and assigns, to release and forever discharge the Company, Crown
Media United States, LLC and their parent companies and their respective
subsidiaries, predecessor companies, affiliates, officers, agents, directors and
employees (“released parties”), of and from all liability, actions, claims,
demands, damages, costs and expenses, under the laws of any country which you
may now or hereafter have on account of, arising out of, or in connection with
all transactions between you and the parties herein released through the date
this agreement is executed, including, but not limited to, your employment and
the termination thereof.

 

3.                                  It is understood and agreed that this is a
full and final release covering all known or unknown, undisclosed and
unanticipated losses, wrongs, injuries, debts, claims or damages to you which
may have arisen, or may arise from any act or omission prior to the date of
execution of this letter agreement arising out of or related, directly or
indirectly, to your employment, or separation from employment with the Company,
or to any personal or professional relationship between you and/or the
employees, agents, representatives, parent companies, subsidiaries, predecessor
companies and affiliates of the Company during your employment with the Company,
as well as those alleged losses, wrongs, injuries, debts, claims or damages now
known or disclosed which have arisen, or may arise as a result of any act or
omission.  Therefore, you hereby waive any and all rights or benefits which you
may now have, or in the future may have, under the terms of Section 1542 of the
California Civil Code, which provides as follows:

 

A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which, if
known by him, must have materially affected his settlement with the debtor.

 

4.                                  To make no disclosure or use whatsoever of
any proprietary or confidential information, data, developments or trade secrets
belonging to the Company, or any of its parent companies, predecessors or their
respective subsidiary or affiliated companies.

 

5.                                  To not retain any business records or
documents (including electronic) relating to any activity of the Company or any
of its parent, subsidiary or affiliated companies, not to disseminate in any
format, and to return to the Company any business records, documents and
property (including electronic) belonging to the Company or its parents,
subsidiaries and affiliates.  This includes all information that you have in
hard copy or on any electronic media (such as CD, DVD, thumb drives, portable
hard drives, home computer, etc.).  You represent upon signing this Agreement
that all such business records, data, documents and property have not been
disseminated outside the Company and are in the possession of or have been
returned to the Company.

 

6.                                  That your employment relationship and all
contractual agreements with the Company or related entities are terminated,
other than as provided in this Separation Agreement, and you are owed no
additional compensation in connection with your employment or the termination of
your employment, and that the Company and the released parties will have no
obligation to provide you at any time in the future any payments or benefits,
other than those provided for in this agreement and vested benefits under any
Company ERISA benefit plans.

 

7.                                  To cooperate with the Company and its parent
companies, predecessors and their respective subsidiaries, and affiliates in the
defense of any legal matter involving any other employee of the company, its
parent companies or their subsidiaries and affiliates or involving any other
matter that arose during your employment, provided that the Company will
reimburse you for your reasonable travel and out-of-pocket expenses incurred in
providing such cooperation and assistance.

 

--------------------------------------------------------------------------------


 

8.                                  To cooperate in the execution and completion
of any and all corporate documents required by your position as officer or
director of any and all companies affiliated with the Company.  To resign from
all such officer and director positions, and to sign any and all documents
necessary to record your resignations from all such positions.

 

9.                                  To acknowledge and agree that you are not
owed any further amounts pursuant to the terms of any agreement between you and
the Company, and that the payments and benefits you receive under this Agreement
supersede and replace any rights you may have had under any severance pay plan
in existence now or in the future at the Company or any related entity.

 

10.                            That Paragraph 7(b) of your Employment Agreement
will continue in effect for a period of one year from the Separation Date.

 

Please acknowledge your review, understanding and full and knowing acceptance of
the terms of this proposed Separation Agreement by signing and returning
duplicate originals.

 

 

 

Very truly yours,

 

CROWN MEDIA HOLDINGS, INC.

 

 

 

 

 

By:

/s/ Charles Stanford

 

 

 

 

Title:

EVP & General Counsel

 

 

Agreed and accepted this 19th day of May, 2009.

 

 

 

 

 

 

/s/ David Kenin

 

 

 

David Kenin

 

--------------------------------------------------------------------------------